PER CURIAM.
Ole Savior appeals the district court’s1 dismissal of his complaint. Having care*319fully reviewed the record, we agree with the district court that Mr. Savior failed to state a First Amendment claim, see Hudgens v. NLRB, 424 U.S. 507, 513, 96 S.Ct. 1029, 47 L.Ed.2d 196 (1976), and that the remainder of his complaint did not state any viable federal claim. Accordingly, the district court did not abuse its discretion in dismissing any pending state-law claims. See Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir.) (per curiam), cert. denied, 519 U.S. 968, 117 S.Ct. 395, 136 L.Ed.2d 310 (1996). The court also did not abuse its discretion in denying Mr. Savior’s motion to reconsider.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
A true copy.

. The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota.